DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants have amended the specification to add “In the above-noted studies by the inventors, it should be understood that the SP values were calculated using the Hildebrand method” [see 0021], however have not provided any data or support proving such point.  Cited J.Chem Inf. Model. 2019, 59, 10, 4188-4194) discloses both the Hildebrand and Hansen models for calculating solubility parameters of polymers of the same materials.  As Applicants are adding a limitation to the specification without supporting documentation, it is considered new matter.  The Hildebrand method for calculating solubility parameters, prior to the amendment to the specification, was not found in the application as originally filed nor has Applicant has pointed to where explicit support can be found for such amendment. MPEP 2163.06(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US Serial No. 20130260092), in view of Hirade et al. (US Serial No. 2016/0102216).
Regarding claims 1-4; Araki et al. teaches, in a preferred embodiment, an ink composition comprising 24 parts NVC (N-vinylcaprolactam; Tg 90°C), 15 parts A-2-1 (N-isopropylacrylamide; Tg 134°C), 5 parts B-1 (urethane acrylate oligomer; Tg -10°C), 5 parts EOEOEA (2-(2-ethoxyethoxy)ethyl acrylate, Tg -70°C), 14 parts IBOA (isobornyl acrylate, Tg 94°C), 18 parts PEA (phenoxy ethyl acrylate, Tg -22°C), 9 parts cyan pigment (comprises 4.5 parts PEA), and 2 parts D1 ((2-(2-vinyloxy)ethyl)acrylate, Tg 39°C; instant claim 4) [Ex22; T4; 0304-0323], which totals 87.5 parts of polymerizable compounds.  Based on Examiner’s calculations, the Example 22 of Araki et al. teaches 8% by weight of multifunctional polymerizable compounds (B-1 and D1, instant claim 3) and 92% by weight of monofunctional polymerizable compounds, wherein the weighted mean of glass transition temperature of homopolymers of the polymerizable compounds is about 53.36°C (instant claim 2).  
Araki et al. fails to explicitly disclose a weight means of SP values of the polymerizable compounds with the content mass ratio of each of the polymerizable compounds taken as a weight is from 9.5 to 10.0.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to optimize a weighted means of SP values (by selection of monomers), and would have been motivated to do so in order to achieve excelling dispersion stability; if the SP value is too low the adsorption affinity between a pigment and a dispersant would not be improved and if the SP value is too high, the inner agglomeration force becomes too strong, as suggested by Hirade et al. .

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Applicants argue, claim 1 recites that “a weighted means of SP values of the polymerizable compounds with the content mass ratio of each of the polymerizable compounds taken as a weight is from 9.5 to 10.0.”  Applicants argue the prior art fails to disclose or suggest the noted feature recited by claim 1.
	As stated in the Office Action, Araki does not explicitly disclose a weighted means of SP values of the polymerizable compounds with the content mass ratio of each of the polymerizable compounds taken as a weight is from 9.5 to 10.0.  However Hirade et al. is relied upon to render obvious why the modification of the SP values would have been obvious to one of ordinary skill in the art (i.e. in order to achieve excellent dispersing ability; [0067] Hirade et al.).  
	Applicants argue even if a weighted means of each example of Hirade, Applicant notes that the weighted means of each example results in an SP value that calculates to greater than 10.0 such that the combination of Araki and Hirade does not yield the claimed invention.  The Examiner makes note that Hirade is only relied upon for showing motivation to modifiy the teachings of Araki, not to show or calculate an actual SP value.  The monomers employed in Hirade are different than those of Araki.

Range (Spec) 
Ex. 22 of Araki
Amount in Ex.
SP Value
 
Mass ratio
Weighted SP
 
 
 
 
 
 
 
18 to 45
(A-1) N-vinyl caprolactam
24
10.65
 
0.124561404
2.989473684
0.1 to 70
(A-2) N-isopropylacrylamide
15
10.6
 
0.175438596
1.859649123
0.1 to 10
(B-1) U200PA sub. w/ Ebecryl® 853*
5
11.57
 
0.058479532
0.676608187
0.3 to 20
(A-3) 2-(2-ethoxyethoxy)ethyl acrylate
5
9.85**
 
0.058479532
0.576023392
0.1 to 25
(A-4) isobornyl acrylate
14
7.24
 
0.16374269
1.185497076
10 to 50
(A-4) phenoxy ethyl acrylate
22.5
9.99
 
0.263157895
2.628947368
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Polymerizable compounds
85.5
 
 
Sum of Weighted
 
 
 
 
 
 
SP values
9.9


*Applicants employ CN991 (polyester-based urethane acrylate oligomer; see Examples).  Since Araki also discloses employing polyester-based urethane acrylate oligomers [0106], the Examiner is assuming a similar SP value for calculation purposes. 
**Ishibashi et al. (US Patent No. 5331051) is relied upon for providing evidence that 2-(2-ethoxyethoxy)ethyl acrylate has a SP value ranging between 9.2 and 10.5 [col3, line25-41].  For calculation purposes, the Examiner took the mean value of the range which is 9.85.
	As such, Araki et al. in view of Hirade et al. still renders obvious the basic claimed radiation curable ink jet ink composition, as set forth above, with respect to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767